Title: General Orders, 31 August 1775
From: Washington, George
To: 

 

Head Quarters, Cambridge, August 31st 1775
Parole London.Countersign Monmouth.


The Colonels or Officers commanding of each regiment of the Massachusetts Forces, are without delay to make out an exact abstract for the month of August of the pay due to the Commissioned, Non Commissioned Officers and private soldiers of each regiment, who were effective in the said Regiment during that Month, and who continue to be effective in the same: This Abstract must be signed by the Colonel, or Officer commanding each Regiment of the Massachusetts, and forthwith deliver’d by him to the Commander in Chief; to the end that each of those regiments, may immediately be paid one month’s pay.
